Title: To George Washington from Colonel William Malcom, 14 September 1777
From: Malcom, William
To: Washington, George



Sir
Camp Rampough [N.Y.] Septr 14 1777

I had the Honor to advise your Excellency (by Mr Gordon) yesterday, of the Situation of matters in this Quarter, it now appears that the enemy are much Stronger, than was apprehended—its said abt 6,000 my Opinion founded on a Variety of information ab. 4,000 composd of the R. Island Garrison—& a reinforcement got in from Europe—I have wrote General Putnam thrice Yesterday—no Answer—nor will the Militia Collect unless there was a foundation of C[ontinental] troops—Col. Bur is down w[it]h all the men that we can spare—I have some hopes that the Goshen Militia will come in this Morning with which I Shall march. by that time I Shall endeavor to get waggons Collected to Move the Stores if pushed—but the Qur Master’s Departmt here is poorly manag’d—I hardly think its possible to get waggons in this Neighborihood Sufficeint—I Sent Genl Putnam an Inventory of the Stores with that information—the Number of Deserters which lurk among the disafected hereabouts oblidge me to employ a Number of men pursung them—I have taken upwards of 20 within these few weeks & Sent them on to their Corps—I hope the Gentlemen in this Quarter will be prevaild on to think the matter Serious. I am yr Excellencys very Hble Servt

W. Malcom

